 Case 2:19-cv-00800-FMO-AGR Document 51 Filed 08/31/20 Page 1 of 4 Page ID #:168



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9    MELVIN J. HARRIS, JR.,                  )      NO. CV 19-0800-FMO (AGR)
10                                            )
                Plaintiff,                    )
11                                            )      ORDER OF DISMISSAL
                        v.                    )
12                                            )
      M. BARROSO, et al.,                     )
13                                            )
                Defendants.                   )
14                                            )
                                              )
15                                            )
                                              )
16   I. Procedural History
17         On February 1, 2019, Plaintiff, proceeding pro se and in forma pauperis,
18   filed a complaint under 42 U.S.C. § 1983. (Dkt. No. 1.) Defendants are California
19   State Prison Correctional Sargent M. Barroso, Lieutenant H. Clavijo, and Captain
20   R. Quintero, in their individual and official capacities. The complaint was based
21   on a prison riot incident involving Plaintiff that occurred on October 23, 2018, at
22   the Salinas Valley State Prison.
23         On November 12, 2019, Defendants filed a motion to dismiss the complaint
24   on the grounds that Plaintiff failed to state a cognizable claim under the Eighth
25   and Fourteenth Amendments; that Defendants are entitled to qualified immunity;
26   and that the complaint violates Rule 8 of the Federal Rules of Civil Procedure.
27   (Dkt. No. 40.) Although the magistrate judge granted several requests for
28   extension of time to file an opposition (see Dkt. Nos. 44, 46, & 48), Plaintiff has
 Case 2:19-cv-00800-FMO-AGR Document 51 Filed 08/31/20 Page 2 of 4 Page ID #:169



 1   not filed an opposition.1 Meanwhile, by court order on April 29, 2020, the case
 2   was reassigned to a different magistrate judge. (Dkt. No. 49.) On May 11, 2020,
 3   the order informing Plaintiff of the reassignment was returned by the postal
 4   service marked “discharged.” (Dkt. No. 50.)
 5          II. Inability to Contact Plaintiff
 6          Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the
 7   Court apprised of the Plaintiff’s current address. In addition, Local Rule 41-6
 8   provides that “the Court may dismiss the action with or without prejudice for want
 9   of prosecution” if the Plaintiff fails to notify the Court in writing of Plaintiff’s current
10   address within 15 days after mail is returned as undeliverable by the Postal
11   Service.
12          Plaintiff has failed to notify the court in writing of Plaintiff’s current address
13   within 15 days after mail is returned as undeliverable as required in Local Rule
14   41-6. Neither defense counsel nor the Court is able to contact Plaintiff.
15          In determining whether to dismiss a case for failure to prosecute or failure
16   to comply with court orders, a district court should consider five factors: (1) the
17   public’s interest in expeditious resolution of litigation; (2) the court’s need to
18   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
19   favoring the disposition of cases on their merits; and (5) the availability of less
20   drastic sanctions. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
21   prosecute); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (district
22   court may dismiss action for failure to comply with any order of the court).
23          The first two factors – the public’s interest in expeditious resolution of
24   litigation and the court’s need to manage its docket – weigh in favor of dismissal.
25          Plaintiff has failed to notify the court of his current mailing address and has
26
            1
            Plaintiff’s opposition to the motion to dismiss was due on or before March
27   31, 2020. (Dkt. No. 48.)
28                                                2
 Case 2:19-cv-00800-FMO-AGR Document 51 Filed 08/31/20 Page 3 of 4 Page ID #:170



 1   rendered it difficult if not impossible for the court or defense counsel to contact
 2   him.2 Plaintiff’s conduct hinders the court’s ability to move this case toward
 3   disposition.
 4         The third factor – prejudice to defendants – weighs in favor of dismissal or
 5   is at best neutral. A rebuttable presumption of prejudice to defendants arises
 6   when there is a failure to prosecute diligently. Eisen, 31 F.3d at 1452-53. That
 7   presumption may be rebutted when a plaintiff proffers an excuse for delay. Here,
 8   Plaintiff failed to offer any reason for his failure to inform the Court of his current
 9   address.
10         The fourth factor – public policy in favor of deciding cases on their merits –
11   also favors dismissal. It is plaintiff’s responsibility to move a case towards a
12   disposition at a reasonable pace and to avoid dilatory tactics. See Morris v.
13   Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991). Plaintiff has not
14   discharged this responsibility. In these circumstances, the public policy favoring
15   resolution of disputes on the merits does not outweigh Plaintiff’s failure to notify
16   the court of a means by which the Court can contact him.
17         Moreover, in addition to failing to inform the court of his current address,
18   Plaintiff failed to timely file an opposition to Defendants’ Motion to Dismiss after
19   seeking and obtaining numerous extensions to do so.
20         The fifth factor – availability of less drastic sanctions – weighs in favor of
21   dismissal, again because Plaintiff has failed to keep the court apprised of his
22   current address or other means of contacting him. See Carey v. King, 856 F.2d
23   1439, 1441 (9th Cir. 1988) (“It would be absurd to require the district court to hold
24
25         2
            To be sure, Plaintiff has demonstrated that he is aware of his duty to notify
     the court of his current address and that he knows how to do so. During the
26   pendency of this case, Plaintiff filed four notices of change of address: on
     February 19, 2019 (Dkt. No. 6), February 28, 2019 (Dkt. No. 10), April 26, 2019
27   (Dkt. No. 24), and August 19, 2019 (Dkt. No. 29).
28                                               3
 Case 2:19-cv-00800-FMO-AGR Document 51 Filed 08/31/20 Page 4 of 4 Page ID #:171



 1   a case in abeyance indefinitely just because it is unable, through the plaintiff’s
 2   own fault, to contact the plaintiff to determine if his reasons for not prosecuting his
 3   lawsuit are reasonable or not.”).
 4         Taking all of the above factors into account, dismissal for failure to
 5   prosecute is appropriate. Absent a current address for Plaintiff or other means of
 6   contacting him, there is nothing more the court can do.
 7         Accordingly, IT IS HEREBY ORDERED that:
 8         1. All pending motions are denied as moot.
 9         2. This action is dismissed without prejudice. See Link v. Wabash R.R.,
10   370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962). This order is
11   without prejudice to Plaintiff’s ability to file a motion to reopen the case within 30
12   days after entry of this order. Failure to file a motion to reopen within 30 days of
13   the filing of this Order shall result in the entry of judgment dismissing the case
14   without prejudice.
15         Dated this 31st day of August, 2020.
16
17                                             ____________/s/________________
                                                     FERNANDO M. OLGUIN
18                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28                                              4
